Citation Nr: 0705913	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as secondary to service-connected diabetes mellitus, type II.

2.  Whether severance of service connection for hypertension, 
as secondary to diabetes mellitus, type II, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1975.  

This asppeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 decision in which the RO denied service 
connection for coronary artery disease and proposed severance 
of service connection for hypertension.  A July 2004 rating 
decision finalized severance of secondary service connection 
for hypertension.

The Board's decision on the severance issue is set forth 
below.  The claim for service connection for coronary artery 
disease is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
various statements of record, the veteran appears to raise 
the question of service connection for hypertension, on a 
direct basis.  As this matter has not been adjudicated by the 
RO, and is not inextricably intertwined with any claim on 
appeal (see Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated)), it is not properly before the 
Board.  Hence, it is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The claims file reflects that the hypertension was first 
diagnosed in 1983, and that diabetes mellitus type II was 
first diagnosed in 1986.  There was and is no medical 
evidence of nexus between hypertension and service-connected 
diabetes mellitus.  

2.  The record supports the RO's finding that the grant of 
service connection for hypertension was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection for 
hypertension, as secondary to ervice-connected diabetes 
mellitus, type II, are met, severance of service connection 
was proper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West Supp 
2005); 38 C.F.R. §§ 3.105(d), 3.310(a), 3.500(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in April 
2003.  In correspondence dated in May 2003, September 2003, 
and September 2004, he was notified of the provisions of the 
VCAA as they pertain to the issues on appeal.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and the appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

II.  Analysis

The veteran contends that the July 2004 rating decision, 
which severed service connection for hypertension, as 
secondary to diabetes mellitus, type II, was improper.  

A review of the record shows that the RO granted service 
connection for hypertension secondary to diabetes mellitus, 
type II, in a November 2003 rating decision.  In a February 
2004 proposed rating action, the RO advised the veteran of 
the intent to sever service connection for hypertension.  
Thereafter, in a July 2004 rating decision, the RO determined 
that the earlier grant of service connection was clearly and 
unmistakably erroneous; and service connection for 
hypertension was severed effective October 1, 2004.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection is "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d) (2006).  See also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

The record reflects that the RO prepared a rating action 
proposing severance in February 2004, and set forth all 
material facts and reasons therein.  The veteran was notified 
at his latest address of record of the contemplated action 
and furnished with reasons for such proposed action.  He was 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained, pursuant 
to 38 C.F.R. §§ 3.103(b)(2), 3.105(d).  Thereafter, service 
connection was severed in a July 2004 rating action.  The 
Board is therefore satisfied that VA has complied with 
relevant due process considerations with respect to the 
severance, and the veteran has not contended otherwise.  See 
38 C.F.R. § 3.105(d) (2006).  Therefore, the Board will 
address the propriety of the severance.

In the November 2003 rating decision, the RO granted service 
connection for hypertension as secondary to service-connected 
disability of diabetes mellitus, type II.  Service connection 
for hypertension on a direct basis was not adjudicated.  In 
the November 2003 decision, the RO incorrectly determined 
that the veteran had been diagnosed with hypertension, as 
secondary to type II diabetes mellitus.  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

The Board has reviewed the veteran's service medical records 
and post-service clinical treatment records.  Service medical 
records are negative for both diabetes and hypertension.  
Post-service clinical records confirm the veteran has had 
hypertension since 1983.  These records further reflect that 
diabetes mellitus, type II developed in 1986, three years 
after the diagnosis of hypertension.  Clinical records dated 
in December 1992 specifically indicate symptoms of glucose 
intolerance and increased lipids manifested in April 1986.  
Significantly, there is no competent medical opinion of 
record even suggesting that the veteran's diabetes mellitus, 
type II, caused or has worsened his hypertension.  

The veteran does not dispute that his hypertension preceded 
the diabetes mellitus, type II.  He avers though, that he had 
symptoms of diabetes in 1983 when his hypertension first 
developed and as such the hypertension must be related to his 
diabetes.  The Board recognizes that the veteran is 
competent, as a layperson, to report that on which he has 
personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown , 5 Vet. App. 91, 93 
(1993).  However, there is no evidence of record that the 
veteran has the specialized medical knowledge or training to 
competently a probative (persuasive) opinion on a medical 
matter, such as the relationship between hypertension as to 
diagnosis or etiology of his hypertension.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his assertions in this regard have no probative value. 

As, based upon a review of the record, the record clearly 
includes no competent, medical evidence to support a grant of 
service connection for diabetes mellitus, the RO properly 
found that the the grant of service connection for 
hypertension was  clearly and unmistakably erroneous.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the grant 
of secondary service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As severance of service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II, 
was proper, the appeal as to this matter is denied.


REMAND

The veteran contends that his coronary artery disease was 
either caused or aggravated by his service-connected 
diabetes.  

Post-service medical treatment records show coronary artery 
disease with onset in 1983.  In December 1984, the veteran 
underwent coronary artery bypass graft surgery with a pre-
operative diagnosis of: coronary artery disease with 
occlusion of the left anterior descending coronary artery and 
high grade stenosis of the first and second marginal branches 
of the left circumflex and mid-right coronary artery.  
Medical records indicate diabetes mellitus developed in 1986.  
The veteran subsequently underwent cardiac catheterizations 
in February 1992 (also with angioplasty procedure) and in 
March 2002.  The March 2002 cardiac catheterization report 
included notation that the findings from the catheterization 
represented a progression of the coronary artery disease 
since the 1992 study.

The veteran underwent VA examination in October 2003.  The 
examiner did not proffer any medical opinion regarding the 
potential relationship between the service-connected diabetes 
mellitus and the veteran's coronary artery disease.  In 
addition, the claims file was not made available to the 
examiner for review.  The veteran submitted a February 2004 
medical opinion of K. T., M.D. who opined that the 1992 
cardiac catheterization reflected a progression of the 
veteran's heart disease.  He further opined that the diabetes 
mellitus most likely played a role in the progression of the 
veteran's coronary artery disease.  

The Board also observes that in neither the February 2004 
rating decision nor the January 2005 Statement of the Case 
(SOC) did the RO address the issue of aggravation, 
specifically, whether the coronary artery disease has been 
aggravated by the service-connected Type 2 diabetes mellitus, 
a matter raised by the veteran.  See 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. 439, 448.  

Under the circumstances of this case, the Board finds that a 
medical opinion would be helpful in resolving the matter of 
service connection for coronary artery disease, to include on 
a secondary basis.  See 38 U.S.C.A. § 5103A.  Accordingly, 
the RO should arrange for the veteran to undergo neurological 
and orthopedic examinations, by physicians, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in a denial of the claim (as the claim 
will be based on the evidence of record).  See 38 C.F.R. § 
3.655(2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) as regards the five elements of a claim for service 
connection-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.   As noted above, adjudication of the claim should 
include consideration of whether secondary service connection 
is warranted on the basis of causation and aggravation.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that he provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim remaining 
on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
In addition, the RO should ensure that 
its letter meets the requirements of the 
recent decision in Dingess/Hartman (cited 
to above)-specifically as regards 
disability rating and effective date, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA cardiovascular 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's coronary artery disease was 
caused, or is aggravated, by service-
connected diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In rendering the requested 
opinion, the examiner should consider and 
address the significance, if any, of the 
veteran's 30-year, 2-4 pack a day smoking 
habit.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for coronary artery 
disease, to include on a direct basis or 
as secondary to service-connected 
diabetes mellitus  in light of all 
pertinent evidence and legal authority.  
In considering secondary service 
connection, the RO should address both 
causation and aggravation 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


